Sherwood, C. J.

1. pkactice: bin of exceptions.

Ejectment for lands in Dent county.— We are precluded from any examination into the errors alleged to have occurred during the progress 0£ ^r|a]^ as there is no hill of exceptions in the transcript. There is, indeed, what purports to be a bill of exceptions, and. it appears to be signed by a judge; but it does not appear to have ever been filed, either in term time or vacation. There is nothing, therefore, to authenticate the instrument. In order for a bill to “ form a part of the record of the cause,” it must be both signed and filed. (2 W. S. 1044. § 31.) “ The term ‘ filed,’ .as -above employed, has a broader signification than the mere indorsement to that effect, and comprehends more especially, in its proper interpretation, the entry made by the clerk on the record, by which the fact that the bill has been allowed is announced • and appropriately evidenced.” (Fulkerson v. Houts, 55 Mo. 301.) As no error is perceived in the record proper, we affirm the judgment.
All concur.
Aeeirmed.